Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 09, 2018

The Court of Appeals hereby passes the following order:

A18D0222. SABRINA MCCAULEY v. PRESIDING CHIEF MAGISTRATE
    JUDGE FOR MAGISTRATE CASE NUMBER 17D19384 et al.

      Applicant Sabrina McCauley has filed a motion to withdraw this application
for discretionary appeal. The motion is hereby GRANTED, and the application is
deemed WITHDRAWN.
      In light of the withdrawal of the application for discretionary appeal, Major
Manor, LLC’s motion and amended motion for a frivolous appeal penalty are hereby
DENIED AS MOOT.

                                      Court of Appeals of the State of Georgia
                                             Clerk’s Office, Atlanta,____________________
                                                                       01/09/2018
                                             I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                             Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                      , Clerk.